Hines, J.
A mortgage fi. fa., in favor of C. J. Blount against D. E. Meredith was levied upon the land described in said execution. Mill-edge Lockhart filed his claim to this land. On the trial the judge directed a verdict for the claimant, and the plaintiff in fi. fa. brought the case to this court by direct bill of exceptions to review the judgment directing said verdict. The assignment of error is as follows: “The court then and there directed a verdict in favor of the claimant; to all of which the plaintiff in error excepted and now excepts, and assigns error thereon as being contrary to law.” The bill of exceptions specifies certain documentary evidence and the brief of the testimony of two witnesses, as portions of the record; but neither copies nor the substance of these documents are set out in the bill of exceptions, and there is no approved brief of evidence in the record. The defendant in error moved to dismiss the bill of exceptions, on the grounds, [a) that the only assignment of error therein is not, under the law, sufficient; and (&) because, as there is in the record no brief of evidence duly approved by the court, and as the above assignment depends upon the consideration of the evidence, the bill of exceptions properly presents no question for determination by this court. Held, without deciding whether the 'assignment of error is good or not, that, as there was no motion for new trial, but a direct bill of exceptions to the direction of a verdict by the court, and as the evidence is not set out in the bill of exceptions, or in a duly-approved brief of the evidence which is necessary to a consideration of said assignment of error, the bill of exceptions properly presents no question for adjudication by this court; and for this reason, the judgment is affirmed. Mayor &c. of Waycross v. Neal, 94 Ga. 731 (19 S. E. 758); Kirby v. Lippincott, 98 Ga. 426 (25 S. E. 267); Moreland v. Walker, 141 Ga. 541 (81 S. E. 854); Baker v. Nix, 150 Ga. 679 (104 S. E. 625). Judgment affirmed.

All the Justices concur.